  Case: 4:19-cv-02982-AGF Doc. #: 24 Filed: 09/15/20 Page: 1 of 2 PageID #: 59




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                  :
Stephen Dalton Sturm,                             :
                                                  : Civil Action No.: 4:19-cv-02982-AGF
                                                  :
                       Plaintiff,                 :
       v.                                         :
                                                  :
A-1 Premium Acceptance, Inc., d/b/a King of       :
Kash,                                             :
                                                  :
                       Defendant.                 :


                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a Stipulation of Dismissal of this action with

prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: September 15, 2020

                                                      Respectfully submitted,

                                                      By __/s/ Sergei Lemberg____________

                                                      Sergei Lemberg, Esq.
                                                      LEMBERG LAW, L.L.C.
                                                      43 Danbury Road, 3rd Floor
                                                      Wilton, CT 06897
                                                      Telephone: (203) 653-2250
                                                      Facsimile: (203) 653-3424
  Case: 4:19-cv-02982-AGF Doc. #: 24 Filed: 09/15/20 Page: 2 of 2 PageID #: 60




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court Eastern District of
Missouri Electronic Document Filing System (ECF) and that the document is available on the
ECF system.


                                            By /s/ Sergei Lemberg
                                                   Sergei Lemberg, Esq.
